FILED
                            NOT FOR PUBLICATION
                                                                               FEB 14 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

REYES ALEXANDER MEZA-                            No. 20-73650
LOALLAS,
                                                 Agency No. A206-015-820
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2022**
                                  Phoenix, Arizona

Before: MURGUIA, Chief Judge, and O’SCANNLAIN and GRABER, Circuit
Judges.

      Petitioner Reyes Alexander Meza-Loallas, a native and citizen of Guatemala,

seeks review of a final decision of the Board of Immigration Appeals (“BIA”)

dismissing his appeal from an immigration judge’s denial of Petitioner’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We deny the petition.

      1. Substantial evidence supports the BIA’s conclusion that Petitioner did not

show that he would be persecuted because of his membership in a purported

particular social group. See Plancarte v. Garland, 9 F.4th 1146, 1151 (9th Cir.

2021) (reviewing for substantial evidence the factual findings that underlie the

BIA’s denial of asylum, withholding of removal, and CAT relief).

      The BIA did not err in rejecting Petitioner’s proposed social group—“future-

oriented substantial steps to oppose gang activity”—as insufficiently particular.

See Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010) (“Whether a group

constitutes a ‘particular social group’ . . . is a question of law we review de

novo.”). The proposed group’s boundaries are too vague to meet the particularity

requirement because the group includes those who oppose gang activity for any

reason. See Reyes v. Lynch, 842 F.3d 1125, 1135 (9th Cir. 2016) (holding that the

BIA “has long required that a particular social group have clear boundaries and

that its characteristics have commonly accepted definitions”); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745–46 (9th Cir. 2008) (holding that “young men in El

Salvador resisting gang violence” did not qualify as a proposed social group

because the group was “too loosely defined to meet the requirement for


                                           2
particularity” in that the group “include[d] any young men who for any reason

resist gang violence and intimidation”), abrogated on other grounds by

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

      Accordingly, the BIA permissibly denied Petitioner’s claims for asylum and

withholding of removal.

      2. Substantial evidence also supports the agency’s conclusion that Petitioner

failed to show that he will “more likely than not” face torture by the government if

returned to Guatemala. 8 C.F.R. § 1208.16(c)(2). No evidence in the record shows

that Petitioner had been tortured in Guatemala previously. Nor has Petitioner

provided any particularized evidence that harm will be inflicted by or with the

acquiescence of public officials. See Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010) (holding that generalized evidence of violence and crime that

is not particular to petitioner is insufficient to meet the standard for CAT

protection). And a petitioner’s generalized fear of the possibility of harm in the

future, no matter how sincere, cannot compel a conclusion contrary to that reached

by the agency. See Lopez v. Sessions, 901 F.3d 1071, 1078 (9th Cir. 2018)

(holding that a generalized threat of future harm “does not provide a sufficient

basis to conclude that any harm . . . would rise to the level of torture”). Thus, the

BIA permissibly denied CAT relief.


                                           3
PETITION DENIED.




                   4